DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                       MADELEINE GAGNON,
                           Appellant,

                                    v.

          DAVID E. ZELL, as Trustee of the Trust Agreement
               Dated the 21st Day of November 1984,
                             Appellee.

                              No. 4D19-3201

                             [October 8, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; David Haimes, Judge; L.T. Case No. CACE18-109695.

  Samuel Alexander of Alexander Appellate Law P.A., DeLand, for
appellant.

  Agnieszka Chiapperini and Anthony DiMatteo of Gaebe Mullen
Antonelli & DiMatteo, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

WARNER, GERBER and ARTAU, JJ., concur.

                         *           *           *

  Not final until disposition of timely filed motion for rehearing.